                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

RHONDA M. MCLEMORE                                 §
                                                   §   Civil Action No. 4:18-CV-689
v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                   §
WALMART INC., LLC TEXAS STORES,                    §
ET AL.                                             §

                MEMORANDUM REJECTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 31, 2020, the report of the Magistrate Judge (Dkt. #129) was entered containing

proposed findings of fact and recommendations that Defendants Wal-Mart Stores Texas LLC

(“Wal-Mart”), Josephine Jacobs (“Jacobs”), Cinthya Knowlton (“Knowlton”), Raquel Nunez

(“Nunez”), and Jason Stewart’s (“Stewart”) Motion to Dismiss Plaintiff’s Fourth Amended

Complaint (Dkt. #62) be granted.     Having received the report of the Magistrate Judge, having

considered Plaintiff’s Objection (Dkt. #140), Defendants’ Response (Dkt. #145), and having

conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s report should

be rejected.

       This case currently has a pending motion for summary judgment that addresses all of the

issues raised in the motion to dismiss. Therefore, the Court rejects the findings that the motion to

dismiss should be granted and the Magistrate Judge should proceed to address the motion for

summary judgment.

       Having considered Plaintiff’s Objection (Dkt. #140), and having conducted a de novo

review, the Court rejects the Magistrate Judge’s report (Dkt. #129) as the findings and conclusions
.   of the Court. It is, therefore, ORDERED that Defendants Wal-Mart Stores Texas LLC, Jacobs,

    Knowlton, Nunez, and Stewart’s Motion to Dismiss Plaintiff’s Fourth Amended Complaint

    (Dkt. #62) is DENIED.

          IT IS SO ORDERED.
           SIGNED this 12th day of March, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                2
